977 F.2d 582
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tommy Wayne MYERS, Plaintiff-Appellant,Ola Myers, Plaintiff,v.UNITED STATES ATTORNEY;  Knoxville F.B.I. Office;  SevierCounty Sheriff Don C. Ogle, Defendants-Appellees.
No. 92-5447.
United States Court of Appeals, Sixth Circuit.
Sept. 28, 1992.

Before BOGGS and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
Tommy Wayne Myers appeals pro se from the denial of his petition to proceed in forma pauperis in the district court.   His appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   The appellees have elected not to file a brief in this appeal.


2
On February 10, 1992, the district court denied Myers's application for pauper status because the allegations in his complaint lacked an arguable basis in fact.   After carefully reviewing Mr. Myers's brief, we conclude that the court did not abuse its discretion by denying his petition to proceed in forma pauperis.


3
Accordingly, Mr. Myers's request for counsel is denied and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.